DETAILED ACTION
1.	The following Office Action is based on the preliminary amendment filed on June 19, 2020, having claims 1-16.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-16 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art is: Ulupinar et al. (US 2011/0103316 A1). 
	For claims 1-11, the prior art fails to teach or render obvious a combination of:
	receiving by the first communication participant of at least one data packet from the at least one further communication participant via the shared transfer channel and determining a priority value from the data packet assigned to the further communication participant,
wherein the at least one further communication participant is configured to transmit data packets with different priority values; and transmitting the data packet by the first communication participant via the shared transfer channel depending on the priority value.
	For claims 12-16, the prior art fails to teach or render obvious a combination of:
	receive by the first communication participant of at least one data packet from the at least one further communication participant via the shared transfer channel and determine a priority value from the data packet assigned to the further communication participant wherein the at least one further communication participant is configured to
transmit data packets with different priority values;
wherein the controller has a maximum finder which is configured to determine and store a maximum priority value from a predetermined number of received data packets; and
transmit the data packet by the first communication participant via the shared transfer channel depending on the priority value.

Conclusion
See PTO-892 form.

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471